Citation Nr: 9921974	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-13 425	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for bilateral sensorineural hearing loss.  

2.  Whether the initial assignment of staged ratings of a 30 
percent disability evaluation for bilateral sensorineural 
hearing loss from August 30, 1993, and a 100 percent 
disability evaluation from May 26, 1998, was proper.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



FINDINGS OF FACT

1.	The veteran had more than 20 years of active military 
service at the time of his retirement in September 1984.

2.	On July 28, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 



